Citation Nr: 0317257	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  97-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Goodpasture's disease, 
including based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran served from July 1966 to July 1970.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a June 1996 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
service connection for Goodpasture's syndrome (or disease), 
including based on exposure to herbicides.  The veteran has 
perfected a timely appeal of this determination.

It is noted that a Travel Board hearing was held before the 
undersigned Veterans Law Judge in April 1998.  It is also 
noted that, in July 1998, the Board remanded this claim to 
the RO for additional development, and it subsequently was 
returned to the Board.


FINDINGS OF FACT

1. The veteran had active military service in the Republic of 
Vietnam during the Vietnam era.

2. The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

3. There is no competent medical evidence linking the 
veteran's Goodpasture's disease with his exposure to 
herbicide agents used in Vietnam.

4. The veteran's Goodpasture's disease was first manifest 
many years after service and is unrelated to any disease or 
injury in service.


CONCLUSION OF LAW

Goodpasture's disease was not incurred in or aggravated 
during service, nor may it be presumed to have been incurred 
in service as a result of exposure to herbicides.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for Goodpasture's disease, 
including based on exposure to herbicides.  The veteran and 
his representative were provided with a copy of the appealed 
rating decision, the July 1998 Board remand of this claim, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, including the VCAA, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
entitlement to service connection for Goodpasture's disease, 
including based on exposure to herbicides.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.

The veteran responded in January 2003, indicating that he had 
completely presented his case, was waiving the 60-day period 
to submit additional information in support of his claim, and 
was requesting that his claim be forwarded to the Board for 
appellate review.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for Goodpasture's disease, 
including based on exposure to herbicides, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).





Factual Background

A review of the veteran's service medical records indicates 
that the veteran reported no pertinent history, diagnosis, or 
treatment for Goodpasture's disease on the medical history 
report completed at the time of his enlistment physical 
examination accomplished in July 1966, and also stated that 
he was in good health.  Clinical evaluation of the veteran 
revealed no pertinent results, and he was found qualified for 
enlistment.

The veteran's service medical records are entirely negative 
for any in-service treatment of Goodpasture's disease.

The veteran reported no pertinent history, diagnosis, or 
treatment for Goodpasture's syndrome on the medical history 
report completed at the time of his separation physical 
examination accomplished in April 1970, and also stated that 
he was in good health.  Clinical evaluation of the veteran 
revealed no pertinent results, and he was found qualified for 
separation from service.

A review of the veteran's post-service treatment records from 
Bradley Memorial Hospital, Cleveland, TN (hereinafter, 
"Bradley Hospital"), indicates that the veteran was 
admitted to this facility in January 1991 as an inpatient 
with complaints of a fever of undetermined origin, chills, 
sweating, and shortness of breath.  In a final summary, it 
was noted that the veteran had been transferred to another 
facility and had been diagnosed with a collagen type of 
Goodpasture's disease.

A consultation by G.K.C., M.D. (hereinafter, "Dr. G.K.C.") 
was obtained while the veteran was hospitalized at Bradley 
Hospital in January 1991.  In the consultation report, dated 
in January 1991, it was noted that the veteran had been in 
good health until December 1990 (which is erroneously 
indicated as December 1991 on this report) at which time he 
developed rather sudden onset flu-like symptoms, including 
very severe headaches, which were resolved with treatment.  
The initial impressions included a febrile illness with 
pleural and pericardial effusion, and collagen vascular 
disease.

A review of treatment records from Piedmont Hospital, 
Atlanta, Georgia, for the period of January to February 1991, 
indicates that the veteran was hospitalized at this facility 
for evaluation and treatment of acute renal insufficiency 
secondary to anti-glomerular basement membrane (AGBM) 
antibody disease.  The veteran provided a medical history on 
admission that included sudden onset flu-like symptoms in 
December 1990 and his recent hospitalization at Bradley 
Hospital.  It was noted that, since being discharged from 
Bradley Hospital, the veteran had experienced mild to 
moderate fatigue and slight night sweats.  The impressions 
included AGBM antibody disease with rapidly progressive 
glomerulonephritis, almost certainly cresentric and 
necrotizing, acute renal insufficiency secondary to AGBM 
antibody disease, status-post probable viral illness that 
preceded AGBM antibody disease, and evidence of a systemic 
rheumatic disease versus unclear viral infection.  

A review of the veteran's outpatient treatment records from 
Dr. G.K.C. for the period of January 1991 to July 2001 
indicates that the veteran was seen by this examiner on 
multiple occasions during this period for treatment of, among 
other things, Goodpasture's disease (or syndrome).  In 
February 1991, it was noted that the veteran recently had 
been diagnosed with Goodpasture's disease.  Additional 
outpatient treatment records indicate that, following 
treatment with medication prescribed by Dr. G.K.C., the 
veteran's Goodpasture's disease went into remission between 
1991 and 2000.  On outpatient examination accomplished in 
June 2000, it was noted that the veteran had developed 
chronic renal insufficiency secondary to his Goodpasture's 
disease.  

A review of records provided by the veteran to the RO and 
covering his employment at the Tennessee Valley Authority 
(hereinafter, the "TVA") for the period of 1973 to 1996 
indicates that the veteran first reported being diagnosed 
with Goodpasture's syndrome (or disease) at a periodic TVA 
physical examination accomplished in April 1991.  The TVA 
physician's diagnosis was Goodpasture's syndrome.

At the veteran's personal hearing held at the RO in October 
1996, the veteran testified that he had been diagnosed with 
Goodpasture's syndrome 2 to 3 weeks after being discharged 
from Bradley Hospital in January 1991.  He testified further 
that his Goodpasture's syndrome had gone into remission in 
late 1992 or early 1993 and was still in remission at the 
time of his personal hearing.  His Goodpasture's syndrome had 
damaged both of his kidneys and the lining of his lungs and 
caused sleeplessness and nervousness.  The veteran also 
testified that none of his doctors had been able to determine 
the etiology of his Goodpasture's syndrome.  

At the veteran's Travel Board hearing held in April 1998, the 
veteran testified that none of his physicians had provided a 
definitive link between his presumed in-service exposure to 
herbicides and his Goodpasture's syndrome.  

At his April 1998 Travel Board hearing, the veteran also 
waived RO consideration of additional evidence that he 
submitted.  A review of this evidence indicates that it 
included medical treatise information from the Physicians' 
Guide To Rare Diseases that discussed the symptoms of 
Goodpasture's syndrome, general information on Goodpasture's 
syndrome from the National Organization for Rare Disorders, 
Inc., and a letter dated in April 1998 from Dr. G.K.C. in 
which this examiner stated that it was conceivable that the 
veteran's reported in-service exposure to Agent Orange 
"could have some role" in his Goodpasture's syndrome.

In December 1999, the veteran submitted a letter from Dr. 
G.K.C. in support of his claim.  In this letter, Dr. G.K.C. 
stated that it was his understanding that the veteran had 
been exposed to Agent Orange in Vietnam and that it was 
conceivable that this in-service herbicide exposure could 
have had some role in the veteran's current Goodpasture's 
syndrome.  

On VA outpatient genitourinary examination accomplished at 
the VA Medical Center in Nashville, TN, in April 2000, no 
complaints were noted.  The examiner stated that he had 
reviewed the veteran's claims folder.  The examiner noted 
that he had discussed the veteran's case with the staff 
attending nephrologist at the VA Medical Center about any 
association between Agent Orange and the development of 
Goodpasture's disease.  The VA nephrologist stated that that 
there was no known relationship between exposure to Agent 
Orange and the development of Goodpasture's disease.  The 
examiner also noted that the etiology or causative agent for 
the development of auto-immune diseases like Goodpasture's 
disease was still unknown.  The impressions included AGBM 
antibody production causing Goodpasture's disease which was 
presently stable.

The veteran submitted additional evidence to VA, along with a 
letter to the President, in August 2000.  A review of this 
evidence shows that it includes duplicate copies of medical 
treatise evidence previously submitted by the veteran to the 
RO and also includes general information about diseases for 
which service connection is presumed based on in-service 
exposure to herbicides.  The veteran also submitted a copy of 
a March 1996 letter from the Agent Orange Veterans Payment 
Program.  

In November 2000, the veteran submitted a letter to VA in 
which he requested that Goodpasture's disease be recognized 
by VA as associated with exposure to Agent Orange.

In a letter submitted to the RO in November 2000, V.V., M.D., 
F.C.C.P., (hereinafter, "Dr. V.V."), stated that, "It is 
conceivable that this could be from toxin exposure though the 
precise nature of this would be difficult to assess."

In October 2001, the veteran submitted additional medical 
records in support of his claim.  A review of these records 
indicates that they are duplicate copies of medical records 
previously associated with the veteran's claim.

In a statement submitted to the RO in December 2002, the 
veteran's service representative stated that the veteran's 
Goodpasture's disease was a result of his in-service 
herbicide exposure.  Because Goodpasture's disease was such a 
rare condition, the service representative noted that little 
was known about its pathology.  The representative also 
highlighted Dr. G.K.C.'s April 1998 and December 1999 
statements that the veteran's in-service herbicide exposure 
"could have played some role in his current illness."

Analysis

The veteran and his service representative essentially 
contend on appeal that he currently suffers from 
Goodpasture's disease (or syndrome) that is the result of 
exposure to herbicide agents during his service in Vietnam.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

As to the specific contention that the veteran was exposed to 
Agent Orange which resulted in the development of 
Goodpasture's disease (or syndrome), the Board observes that 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  The last date on which 
such a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam between January 1962 and 
May 1975.  See 38 U.S.C.A. § 1116 (West Supp. 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2002).  If a veteran was exposed 
to a herbicide agent during active service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116 (West Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  The diseases listed at 38 
C.F.R. § 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
presumptive service connection is not the sole method for 
establishing causation.  Consequently, the Board will address 
whether service connection may be awarded for Goodpasture's 
disease (or syndrome) on a direct service incurrence basis.

Taking into account the evidence outlined above, the Board 
finds that the preponderance of the evidence is against 
granting the veteran's claim of entitlement to service 
connection for Goodpasture's disease, including based on 
exposure to herbicides.  Initially, the Board notes that it 
is clear that the veteran served in Vietnam from November 
1967 to November 1968.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.  The medical 
record, however, shows that the veteran does not have a 
disability for which he is entitled to claim presumptive 
service connection based on in-service exposure to 
herbicides.  The veteran's presumptive service connection 
claim is for Goodpasture's disease; however, the regulations 
do not permit presumptive service connection for this 
condition.  In this regard, the Board notes that the 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 59 Fed. Reg. 341-346 (Jan. 4, 1994); 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (Aug. 8, 1996); 
and 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  Accordingly, 
under the law, the veteran is not entitled to a presumption 
that Goodpasture's disease is etiologically related to 
exposure to herbicide agents used in Vietnam.

Turning to the veteran's entitlement to service connection 
for Goodpasture's disease on other than a presumptive service 
connection basis, the Board notes that the veteran's service 
medical records and the initial post-service medical records 
are silent regarding the presence of Goodpasture's disease 
(or syndrome).  It was not until 1991, more than 20 years 
after separation from service, that the veteran was first 
diagnosed with Goodpasture's disease.  Further, there is no 
competent medical evidence to establish a nexus between the 
veteran's service and the eventual onset of Goodpasture's 
disease.  None of the examiners who treated the veteran for 
Goodpasture's disease beginning in 1991 related this 
condition to the veteran's service or any incident of 
service, to specifically include exposure to herbicides while 
serving in Vietnam.  In this regard, the veteran testified in 
April 1998 that no physician had ever told him that a medical 
nexus existed between his Goodpasture's disease and service.  

The Board acknowledges Dr. G.K.C.'s letters dated in April 
1998 and December 1999, where he stated that it was 
conceivable that the veteran's exposure to Agent Orange in 
Vietnam could have played some role in the veteran's current 
Goodpasture's disease.  However, this is a speculative and 
the doctor did not provide a medical nexus between 
Goodpasture's disease and service such that the veteran is 
entitled to claim service connection based on this examiner's 
statements.  Nor were Dr. G.K.C.'s statements regarding a 
possible role for Agent Orange exposure in the veteran's 
Goodpasture's disease confirmed by contemporaneous medical 
evidence or related to any incident of the veteran's service 
such that the veteran is entitled to service connection for 
Goodpasture's disease (or syndrome).  Also, the treatises 
that were submitted are of a general nature and not specific 
to the veteran's case.  Moreover, they indicate that the 
Goodpasture's disease can be caused by a variety of problems 
and the etiology has not been clearly established.  More 
importantly, at the veteran's most recent VA genitourinary 
examination accomplished in April 2000, after reviewing the 
veteran's claims folder and discussing the veteran's medical 
condition with a VA nephrologist, the VA examiner stated that 
there was no known relationship between exposure to Agent 
Orange and the development of Goodpasture's disease.  
Further, this examiner stated in April 2000 that the etiology 
or causative agent for the development of autoimmune diseases 
like Goodpasture's disease was still unknown.

It is noted that the remaining evidence on which the veteran 
relies to establish his claim of entitlement to service 
connection for Goodpasture's disease, including based on 
exposure to herbicides, are lay statements alleging that this 
disease was incurred as a result of in-service herbicide 
exposure.  In this regard, the Board notes that, as lay 
persons without proper medical training and expertise, the 
veteran and his service representative are not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
Board cannot assign any probative value to the lay assertions 
in the record of this claim that Goodpasture's disease was 
incurred in service as a result of herbicide exposure or 
otherwise.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Goodpasture's disease.  The evidence of record on this claim 
does not tend to show that Goodpasture's disease was incurred 
in service as a result of herbicide exposure or otherwise.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  The appeal is denied.


ORDER

Entitlement to service connection for Goodpasture's disease, 
including based on exposure to herbicides, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

